JOHNSON, Circuit Judge,
concurring in part and dissenting in part:
Although I agree with the majority’s treatment of the issues related to timeliness, employer beneficence, and credit for wages paid during disability, I dissent from the majority’s conclusion that Continental Insurance Company bears responsibility for the full amount of Arthur Patterson’s disability award. I believe this issue is squarely governed by this Court’s recent decision in Jacksonville Shipyards v. Director, 842 F.2d 1253 (11th Cir.1988). Consequently, I would conclude that Liberty Mutual Insurance Company is the responsible carrier.
In Jacksonville Shipyards, this Court noted that Jacksonville Shipyards was the responsible employer and the responsible insurer for the disability award for silicosis to employee William Stokes:
Jacksonville Shipyards stipulated that it had become self-insured on January 1, 1976, and that Stokes had been exposed to dust and silica up until the time he stopped working [on August 12, 1976]. Under the so-called “last injurious exposure” rule applicable to total disability claims, the last employer to have exposed the claimant to injurious stimuli bears full liability for disability compensation, regardless of whether that exposure actually injured the claimant. See Travelers Ins. Co. v. Cardillo, 225 F.2d 137, 145 (2d Cir.), cert. denied, 350 U.S. 913, 76 S.Ct. 196, 100 L.Ed. 800 (1955). Thus, by stipulating that the last exposure occurred after it became self-insured, Jacksonville Shipyards conceded that it alone was liable for the full amount of Stokes’ compensation claim. Accordingly, the AU dismissed Jacksonville Shipyards’ former insurance carriers as well as the previous owners of the shipyard and their carriers.
Id. at 1255.1
The present case involves the following relevant facts:
March or April 1975 — Patterson learns he has silicosis and should avoid further exposure to dusty conditions. Argonaut Insurance Company is insuring Patterson’s employer, Savannah Machine & Shipyard Company.
June 27, 1977 — Patterson becomes ill while sandblasting in the hold of a ship. Continental is Savannah Machine’s insurer.
July 11, 1977 — Patterson suffers temporary disability until August 1, 1977.
July 15, 1977 — Liberty Mutual becomes Savannah Machine’s insurer.
November 27, 1977 — Because of another exposure to dust, Patterson suffers temporary disability until December 16, 1977.
January 5, 1979 — Patterson is determined to be totally disabled from this date.
On these facts and under the Jacksonville Shipyards’ application of the Cardil-lo rule, it is clear that the “last injurious exposure” to Patterson was after Liberty Mutual became the responsible insurer. Consequently, I would hold Liberty Mutual responsible for the full amount of the total disability award.2

. Under the test proposed by the majority in the present case, Jacksonville Shipyards would not be the responsible insurer.


. The "last injurious exposure" rule also would make Continental liable for Patterson’s first temporary disability period and Liberty Mutual liable for the second.
The focus on "last injurious exposure” also accords with congressional policy of protecting the health and safety of workers. Subsequent employers or subsequent insurance carriers are encouraged to make sure that employees suffering from occupational diseases are not subjected to injurious stimuli. In addition, no disincentive exists against subsequent employment or insurance because liability is avoided provided the employee is not exposed to injurious stimuli. Consequently, when Liberty Mutual became Savannah Machine’s insurer, Continental was responsible for Patterson’s disability award. To avoid liability, Liberty Mutual thus had the incentive to make sure that Patterson was not exposed to dust. The majority’s approach, however, creates the wrong incentives. Because Continental is the responsible insurer under the majority’s rule, Liberty Mutual, the subsequent insurer, has no incentive to make sure that Patterson is not exposed to dust. In addition, because it no longer insures Savannah *725Machine, Continental is not in the position to make sure that Patterson is not exposed to dust. Similarly, the majority rule creates an additional disincentive for protecting the health and safety of workers. Under the majority rule, if Patterson had not been exposed to dust after 1975, Continental still would be the responsible insurer, even if it made sure that Patterson was not exposed to dust. Under the "last injurious exposure” rule, Argonaut would be the responsible carrier.